DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub. 2010/0095748).

Regarding claim 1, Kim discloses (Figs. 1-5) a flaw detection system (see par. [0002]), comprising:
a dedicated monitor volume (i.e. the inside of the box 20: [0027]) within a structural component 20 [0027] of an articulating assembly 20/90 (i.e. the box and moving/articulating assembly: see Fig. 5 and [0030]), the dedicated monitor volume establishing an air tight space [0027] bounded by a joint 22 (i.e. sealing member: [0026]) where the joint 22 establishes a portion of a boundary of the air tight space (i.e. the side of the box 20 contacting the structure: [0026]) and is in fluid communication with the air tight space (as shown in Figs. 4B/4C); and


Regarding claim 7, Kim discloses (Figs. 1-5) the dedicated monitor volume (i.e. the inside of the box 20: [0027]) has a lower pressure compared to the surrounding atmospheric pressure (i.e. is a vacuum: [0027]).

Regarding claim 7, Kim discloses (Figs. 1-5) the dedicated monitor volume is substantially a vacuum [0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0095748).

Regarding claim 2, Kim is applied as above, but does not disclose the dedicated monitor volume comprises a plurality of monitor volumes each within respective structural components of the system.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the dedicated monitor volume comprises a plurality of monitor volumes each within respective structural components of the system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0095748) in view of Blondy et al. (U.S. Patent 4,425,054).

Regarding claim 6, Kim is applied as above, but does not disclose a connection element comprising a plate arranged on a substantially flat surface, the flat surface comprising a hole arranged within the boundary of the plate, the plate being welded all around to the flat surface.
Blondy discloses a connection element comprising a plate 30 (col. 3, line 18) arranged on a substantially flat surface (as shown in Fig. 2), the flat surface comprising a hole 33/34 arranged within the boundary of the plate (as shown in Fig. 2), the plate 30 being welded all around to the flat surface (col. 3, lines 17-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s system so that the structure to be tested “S1” includes a connection element comprising a plate arranged on a substantially flat surface, the flat surface comprising a hole arranged within the boundary of the plate, the plate being welded all around to the flat surface, as taught by Blondy.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0095748) in view of Stewart et al. (U.S. Patent 2005/0109082).

Regarding claim 9, Kim is applied as above, but does not disclose the dedicated monitor volume has a higher pressure compared to the surrounding atmospheric pressure.
Stewart discloses the dedicated monitor volume has a higher pressure compared to the surrounding atmospheric pressure (see pars. [0003] and [0005]).
Since the art (Stewart) recognizes that using a high pressure leak monitoring technique is an equivalent of Kim’s vacuum (low pressure) leak monitoring technique, and known for the same purpose of detecting leakage (see Stewart: pars. [0003] and [0005]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the dedicated monitor volume has a higher pressure compared to the surrounding atmospheric pressure, as taught by Stewart.  See MPEP 2144.06(II).



Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852